Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/025,462 filed 09/18/2020 and to information disclosure statement, IDS, filed 09/18/2020 and 01/24/2022.  
Claim 1-5 are currently pending in this application. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application No. 2019-196116 filed on 10/29/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 and 01/24/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 09/18/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Volker (DE 10 2012 012 006; English language machine translation  used)  in view of Nagano et al. (U.S. PG Publication 2014/0309337) 
Regarding Claim 1 and 4 Volker discloses a method wherein the method provides individual cells of a battery pack that are stacked and clamped together (Volker paragraph 0006, 0031) by a winding element 13 (Volker Fig. 1, paragraph 0005) equivalent to a binding band. The winding element is selected from fiber material reinforced plastic (Volker paragraph 0013). The winding element is placed around a battery pack with a predetermined preload is achieved when place around the battery pack (Volker paragraph 0041), equivalent to the binding band being configured to bind the secondary batteries where a binding load acts on the batteries. 
Volker discloses the winding element, equivalent to the binding band, is designed as a woven fabric (Volker paragraph 0014), considered equivalent to the braid member.  Additionally Volker discloses in the abstract that the winding element can be a braided fabric.  The woven fabric is made of fiber material woven together (Volker paragraph 0013) that is equivalent to bundled together. Volker is silent about a reinforcing part made of resin impregnated in the woven fabric. 
Nagano discloses an epoxy resin composition that serves to produce fiber-reinforced composite material (Nagano paragraph 0015), wherein epoxy resin is impregnated in the fiber material (Nagano paragraph 0015) equivalent to the prepeg preparation step. Instant application also recognizes the resin to be epoxy resin (Specification of Instant Application as originally filed paragraph 0023). Nagano discloses a heating step of the resin impregnated, that is the prepeg material (Nagano paragraph 0099), wherein the equivalent to the curing step. 
Nagano discloses the fiber-reinforced composite material is so small in the morphology variation under varied molding conditions that the material is high in reliability and preferred as material for large structural members (Nagano paragraph 0025).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the woven fiber material of Volker by the teaching of Nagano an included a reinforcing part made of resin impregnated in the fiber material to produce a material of high structural strength as disclosed by Nagano (Nagano paragraph 0025). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
The method of Volker modified by the method of Nagano includes the steps of individual cells of battery pack are stacked to form a stack (Volker paragraph 0006); the prepeg preparation step wherein Nagano discloses a step in which epoxy resin is impregnated in the fiber material (Nagano paragraph 0015); and a curing step of the resin impregnated, that is the prepeg material (Nagano paragraph 0099); all steps of the manufacturing of a battery pack recited in Claim 4. 

    PNG
    media_image1.png
    555
    873
    media_image1.png
    Greyscale

Volker Fig. 1

Regarding Claim 2 Volker and Nagano are silent about the resin of the reinforcing part has a breaking elongation equal to or greater than breaking elongation of the fiber material. However, Volker discloses the fiber material is reinforced plastic (Volker paragraph 0013) as is recited in claim 1, and the resin of Nagano is epoxy resin (Nagano paragraph 0015), and also the instant application recognizes the resin to be epoxy resin (Specification of Instant Application as originally filed paragraph 0023). Therefore, since the fiber material and the resin disclosed by the applied art of Volker and Nagano are the same as the fiber material and resin of the instant application, they have the same breaking elongation properties as recited in the claim, “the resin of the reinforcing part has a breaking elongation equal to or greater than breaking elongation of the fiber material.”. According to the MPEP 2112.01 II, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II.
Regarding Claim 3 Volker discloses the winding element 13 is placed around the battery pack 1 (Volker Fig. 1, paragraph 0036) equivalent the binding band has a length that allows it to surround the periphery of the cell stack. Volker discloses the fixation is preferably carried out by fixing opposite ends of the winding element to one another (Volker paragraph 0019), equivalent to the first end and second end portions of the winding element are joined to each other on outer side of the battery cells in the stacking direction (i.e. the first direction). 
 Regarding Claim 5 Volker discloses a method that provides the step wherein the winding element 13 is placed around the battery pack 1 (Volker Fig. 1, paragraph 0036) equivalent the binding band has a length that allows it to surround the periphery of the cell stack. Volker as modified by Nagano discloses a resin impregnated fiber material (Nagano paragraph 0015), and a heating step of the resin impregnated, that is the prepeg material (Nagano paragraph 0099). Volker discloses the fixation is preferably carried out by fixing opposite ends of the winding element to one another (Volker paragraph 0019), equivalent to the first end and second end portions of the winding element are joined to each other on outer side of the battery cells in the stacking direction (i.e. the first direction). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722